United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-4050
                                   ___________

Genevieve Fair,                         *
                                        *
            Appellant,                  *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
Arkansas Public Employees               * District of Arkansas.
Retirement System,                      *
                                        *    [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: June 11, 2007
                                Filed: August 17, 2007
                                 ___________

Before MURPHY, BEAM, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Genevieve Fair appeals the district court's1 adverse grant of summary judgment
and ultimate dismissal of her employment discrimination action against her former
employer, the Arkansas Public Employees Retirement System. Having carefully
reviewed the record and considered Fair's arguments, we find no basis for reversal.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002) (de novo standard of
review).2 Accordingly, we affirm. See 8th Cir. R. 47B.3
                     ______________________________




      2
       Because we, like the district court, determine that Fair fails on the merits of her
employment claims, we need not address any issue concerning the timeliness of the
discrete acts alleged in the EEOC filing.
      3
       Appellee's pending Motion to Strike is hereby denied.

                                           -2-